EXHIBIT 10.15(c)

March 19, 2004

StockerYale Canada Inc
275 Kesmark Street
Dollard Des Ormeaux, QC H9B 3J1
 
Attention:



Mark W. Blodgett, Chairman & CEO



Francis J O’Brien, Executive Vice President and CFO



Dear Sirs,

--------------------------------------------------------------------------------

RE: OFFER OF FINANCING

--------------------------------------------------------------------------------

We are pleased to present to you the terms and conditions under which National
Bank of Canada (the Bank) will make the financing below available to StockerYale
Canada Inc. (the Borrower) totalizing $ CDN 4,071,666;

"A" $2,500,000 Operating credit (renewal)
"B" $1,396,666 Term loan (renewal)
"C" $75,000 MasterCard BusinessCard (renewal)
>"D" $100,000 Exchange risk operating credit (renewal)

This Offer of Financing amends the former second amendment to offer of financing
dated August 27, 2003 the whole without novation and derogation, except as
hereinafter set forth.



1.     FACILITY “A” — OPERATING CREDIT

> 1.1. Credit Facility

  Subject to the provisions hereof, the Bank agrees to make available to the
Borrower an operating credit facility for a principal amount not exceeding CDN
$2,500,000, which is to be used to finance the Borrower’s usual operating
requirements.

> 1.2. Financing Options

  Subject to the terms and conditions hereof, the Borrower may use and reuse
this credit facility, up to the maximum allowed, by means of variable-rate
advances.

> 1.3. Interest Rate

  The variable-rate advances shall bear interest, from the time of disbursement
until payment in full, at the Canadian Prime rate of the Bank plus 2.00%, or
6.00% as at the date hereof. Interest shall be calculated daily and payable
monthly on the 26th day of each month.

> 1.4. Standby fees

  Standby fees calculated at an annual rate of 0.50% on the unused portion of
the operating credit shall be payable monthly by the Borrower.

> 1.5. Disbursement and Repayment

  The credit facility is repayable on demand and may be reviewed periodically by
the Bank, the next review being scheduled on or before April 30, 2005.

 

        Disbursements and payments shall be made to or collected in equal
multiples of $250,000.

> 1.6. Financing Conditions

  Notwithstanding the amount of the credit facility, the aggregate amount of
advances shall at no time exceed the total of:

 * 75% of the Borrower’s net Canadian accounts receivable (excluding holdbacks
   receivable, contra or inter-company accounts, accounts of doubtful quality
   and those aged 90 days or more); and
 * 65% of the Borrower’s net U.S. accounts receivable (excluding holdbacks
   receivable, contra or inter-company accounts, accounts of doubtful quality
   and those aged 90 days or more); and
 * 85% of the Borrower’s net foreign accounts receivable insured by EDC
   (excluding holdbacks receivable, contra or inter-company accounts, accounts
   of doubtful quality and those aged 90 days or more); and
 * 25% of the Borrower's inventory (finished goods and raw materials) up to a
   maximum amount of $750,000. The Borrower's inventories will be calculated as
   declare goods less a reserve of 500,000$ for obsolete inventories;
 * 60% of the Borrower's R& D provincial tax credit

  The value of the Borrower’s accounts receivable and inventory shall be
established, from time to time, by taking into account claims ranking prior to
the security of the Bank. Each month, on the 20th day of the following month,
the Borrower shall furnish to the Bank a detailed list of its accounts
receivable by identifying Canadian, American and foreign accounts, a detailed
list of its accounts payable according to age, and a detailed list of its
inventory. Fixed monthly fees of $350.00 shall be charged to the Borrower for
monitoring accounts receivable and inventory and a monthly fee of $250 shall be
charged for the general monitoring of the file.

2.     FACILITY “B” — TERM LOAN

> 2.1. Credit Facility

  Subject to the provisions hereof, the Bank agrees to renew this existing a
term loan for an amount of CDN $1,396,666 which is the outstanding capital
balance as to the date of the present offer of financing to finance 60% of the
value of the real estate on 275 Kesmark Street at Dollard Des Ormeaux.

2.2. Term

        The term of this loan expired June 26th 2008.

> 2.3. Interest Rate

  This variable-rate loan shall bear interest from the date of disbursement
until payment in full, at the Canadian Prime rate of the Bank plus 2.75%, or
6.75% as at the date hereof, calculated daily. Interest shall be payable monthly
on the 26th day of each month as of the 26th day of the month following the
disbursement.

> 2.4. Disbursement

  The Borrower shall use the amount made available to it subject to meeting the
conditions specified herein and executing any document that may reasonably be
requested by the Bank, including, but not limited to, a term note. Any sum
hereunder which has not been advanced to the Borrower on that date shall no
longer be available to the Borrower and the Bank shall have no further
obligation to advance such sum to the Borrower.

> 2.5. Repayment

  The Borrower shall repay the principal of this term loan based on equal and
consecutive monthly instalments of $19,166.67, which shall be payable on the
26th day of each month as of the month following the first disbursement. The
balance of principal($419,166.47) interest, fees and incidental charges on the
loan shall be repaid in full with the last instalment, namely, on the term
expiry date June 26th 2008, without further notice.

> 2.6. Prepayment

  The Borrower may repay all or part of the variable-rate term loan at any time
without penalty provided the repayment is from funds generated by the company or
from the proceeds of a capital stock issue. If repayment is directly or
indirectly from any other source, a penalty of three months’ interest shall then
be payable and deducted by the Bank from the repayment. Partial repayments shall
be applied to the last instalment of principal and/or interest or to any other
sum due by the Borrower, at the Bank’s discretion.

3.     FACILITY ” C ” – MASTERCARD BUSINESSCARD

        The MasterCard BusinessCard shall be issued for business development
purposes.

4.     FACILITY “D ” — EXCHANGE RISK OPERATING CREDIT

> 4.1. Credit Facility

  Subject to the terms and conditions hereof, the Bank agrees to renew the
currency conversion risk facility previously made available to the Borrower for
an amount not exceeding CDN $100,000, which shall serve to enable the Borrower
to conclude transactions with the Bank for contracts with respect to the sale or
purchase of foreign currencies freely negotiated by the Bank, the whole subject
to the following conditions:

 

4.1.1.  

The Borrower may sell or buy foreign currencies through the Bank, giving prior
notice thereof to the Bank, in accordance with the customs and practices of the
market, specifying the amount, currency and effective date of delivery of the
chosen currency;

 

4.1.2.  

The maximum amount of foreign currency which the Borrower may sell or buy by
reason hereof shall not exceed the permitted amount, as determined hereinafter;
the said permitted amount shall be determined by the Bank by multiplying the
face value of the chosen currency by the level of risk, as per the schedule in
effect at the Bank expressed as a percentage (for illustration purposes only:
chosen currency $50,000 at a risk level of 10% equals a currency conversion risk
amount of $5,000);

 

4.1.3.  

The Borrower undertakes to deposit in its US$ current account held at the Bank
sufficient amounts to pay for the foreign currencies bought or sold, no later
than on the date of their delivery, failing which, the Bank shall be authorized
to make a variable-rate advance in Canadian dollars under Credit Facility E
hereof for an amount equal to the US$ amount necessary to pay for said
currencies and any fees and expenses incurred by the Bank due to insufficient
funds in the Borrower’s US$ current account on the date of delivery.

 

 .   Moreover, if such advance exceeds the credit amount authorized under Credit
Facility E, the Bank shall then be authorized to debit said current account for
an amount equal to such excess amount; all overdrafts in the Borrower’s current
account shall bear interest, until payment in full, at the rate on overdrafts
prevailing from time to time at the Bank;

 

4.1.4.  

The Borrower shall execute, upon presentation, any agreement, contract, document
or other writing required by the Bank, including, without limitation, the
International Swap and Derivatives Association (ISDA) contract, the
International Foreign Exchange Master Agreement (IFEMA) and confirmation, as
applicable, of such contract, in accordance with the documents in use at the
Bank, providing for, inter alia, the terms and conditions, amount, currency and
fees payable to the Bank;

 

4.1.5.  

Acceptance by the Bank of any request for the sale or purchase of foreign
currencies is subject to the availability of such funds on the foreign exchange
market and approval of each request is at the Bank’s discretion.

 

4.2.  

Term

 

   

This credit facility may be revised from time to time by the Bank and may be
revoked by the Bank at any time.

5.     SECURITY

> As a general and continuing security for the performance by the Borrower of
> all its obligations, present and future, towards the Bank, including, without
> limitation, the repayment of advances granted hereunder and the payment of
> interest, fees and incidental charges provided for hereunder and under the
> security documents, the Borrower undertakes to grant to the Bank the following
> security, if deemed satisfactory by the Bank, in accordance with the forms in
> use at the Bank:

5.1.  

Facilities “A & D”

 

5.1.1.  

First-ranking general movable hypothec of $2,600,000 on the universality of the
Borrower’s inventory and accounts receivable, present and future, wherever the
inventory and debtors of these receivables are located;

 

5.1.2.  

The security on all goods in inventory under section 427 of the Bank Act;

 

5.2.  

Facility “B”

 

5.2.1.  

First-ranking general immovable hypothec on the land and building of $2,300,000;

 

5.2.2.  

First-ranking general movable hypothec of $2,300,000 on all the customer’s
equipment and office furniture, present and future

 

5.2.3.  

Fired Insurance policy on the building

 

5.3.  

Facilities “A” and ” B “

 

5.3.1.  

Commitment from the mother-company to refund losses if occurred within 30 days
of the bank request.

 

5.3.2.  

Hypothecation of securities on a term deposit in the amount of CDN $250,000 held
at the National Bank ;

 

  * At the end of the 2004 financial year, the term deposit of 250,000$ will be
released on presentation of auditor financials statements if the borrower
reaches 90% of its projections of EBITDA and net profit, show 3 subsequent
quarter of positive EBITDA and is in compliance with other terms and conditions.

 

5.3.3.  

First-ranking general movable hypothec of $ 4,800,000 on all the Client’s
corporeal and incorporeal movable property (including intellectual property),
present and future, regardless of the location of such property;

 

5.3.4.  

Subordination agreement of Stockeryale US’s advances.

6.     REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower represents and warrants to the Bank that:

6.1.  

It is a duly constituted or incorporated, and registered and organized business
in compliance with the legislation governing it, and that it has the powers,
permits and licenses required to operate its business or enterprise and to own,
manage and administer its property;

 

6.2.  

It is not involved in any dispute or legal proceedings likely to materially
affect its financial position or its capacity to operate its business;

 

6.3.  

It has valid title to all its goods and property, which have a good market value
and are free and clear of any prior claims, mortgages, hypothecs, charges or
other similar encumbrances other than the mortgages, hypothecs and other charges
previously granted to the Bank;

 

6.4.  

It is not in default under the contracts to which it is a party or under the
applicable legislation and regulations governing the operation of its business
or its property, including, without limitation, all environmental requirements;
and

 

6.5.  

Any taxes, assessments, deductions at source, income taxes or other levies, the
payment of which is secured by a legal privilege, prior claim or legal hypothec,
have been/will be paid by the Borrower without subrogation or consolidation.

7.     CONDITIONS PRECEDENT TO ANY DISBURSEMENT OF FUNDS

  Before any disbursement, renewal or maintenance of this credit facility, the
Borrower shall meet the following conditions to the satisfaction of the Bank:

 

7.1.  

The Borrower shall sign all documents that the Bank may reasonably request in
order to give full effect to the provisions hereof;

 

7.2.  

The Borrower and the guarantors, as applicable, shall meet all of the conditions
hereof and execute all documents that the Bank may reasonably request in order
to give full effect to the provisions hereof;

 

7.3.  

All collateral security shall be duly published in accordance with the
above-mentioned ranking and any other required formality shall be fulfilled, as
applicable;

 

7.4.  

The Borrower shall furnish to the Bank any other document, certificate and
opinion that it may reasonably require, including, but not limited to, any
incorporating instrument related to the Borrower and the guarantor, and any
other document and opinion related to the hypothecated property, as applicable;

 

7.5.  

The Borrower shall present its audited financial statements dated December 31,
2003 showing no material change compared to the in-house financial statements

8.      POSITIVE COVENANTS

        During the entire term of this financing agreement, the Borrower shall:

8.1.  

Use the proceeds of the financing for the purposes provided for herein;

 

8.2.  

Operate its business in a diligent and continuous manner;

 

8.3.  

Keep and maintain proper books of account and other accounting records in
accordance with generally accepted accounting principles;

 

8.4.  

Furnish to the Bank its internal quartely financial statements within 20 days of
the end of each quarter;

 

8.5.  

Furnish to the Bank two copies of its audited annual financial statements within
90 days of the end of its fiscal year;

 

8.6.  

At all times, give the Bank’s representatives the right to inspect its
establishments and provide access thereto, and further permit the Bank’s
representatives to examine its books of account and other records, and take
excerpts therefrom or make copies thereof;

 

8.7.  

Maintain, at all times, insurance coverage on its property against loss or
damage caused by fire and any other risk as is customarily maintained by
companies carrying on a similar business;

 

8.8.  

Maintain, at the end of each quarter for the duration of this financing
agreement, the following financial ratios:

 

8.8.1.  

a working capital ratio greater than 1.1:1 at all time and 1.50:1.00 at
September 30, 2004 and thereafter; this is defined as total current assets over
total current liabilities;

 

8.8.2.  

net worth greater than or equal to $8,000,000 at all time and greater than or
equal to $10,000,000 at September 30, 2004 and thereafter and a ratio of total
debt to tangible network of less than 1.0.1; net worth is defined as total
shareholder equity and advances subordinated to the Bank less advances to
directors and affiliated companies, less intangible assets;

 

8.8.3.  

maximum of $ 75,000 in capital expenditures;

 

8.8.4.  

a minimum coverage ratio of 1.1 ( EBITDA – non financed CAPEX – Dividends /
Capital + interest) at December 31, 2005 and thereafter;

 

8.8.5.  

The Borrower shall respect the cumulative net profit indicated in the budgeted
income statement for the year ending December 31, 2004 up to a maximum deviation
of $150,000 CAN. If not respected, this event will constitute a default.

 

8.9.  

Pay, when due, all taxes, assessments, deductions at source, income tax or
levies for which payment is guaranteed by legal privilege or legal hypothec,
without subrogation or consolidation;

 

8.10.  

Furnish to the Bank any other document that it may reasonably require;

 

8.11.  

Conduct all or the greater part of its banking business with the Bank;

 

8.12.  

Obtain and maintain in effect the permits and licences required for the
operation of its company;

 

8.13.  

Notify the Bank forthwith of any default or event which, following a notice or
on expiry of a deadline, could constitute an event of default.

9.      NEGATIVE COVENANTS

  The Borrower undertakes to refrain from carrying out the following
transactions or operations without obtaining the prior written consent of the
Bank:

 

9.1.  

Materially change the nature of its operations or business;

 

9.2.  

Change the control of the company, merge with another company, dissolve or wind
up the company;

 

9.3.  

Create or permit the existence of security interests in property granted as
security to the Bank;

 

9.4.  

Grant advances to its officers, directors, shareholders or persons with no
relation to the normal course of its business;

 

9.5.  

Grant financial assistance, an investment or a guarantee on behalf a third
party;

 

9.6.  

Declare or pay out dividends on its shares, purchase or sell its shares, or
otherwise reduce its capital.

10.      ENVIRONMENTAL OBLIGATIONS

10.1.  

The Borrower shall comply with the requirements of all legislative and
regulatory environmental provisions (the “Environmental Requirements”) and shall
at all times maintain the authorizations, permits and certificates required
under these provisions.

 

10.2.  

The Borrower shall immediately notify the Bank in the event a contaminant spill
or emission occurs or is discovered with respect to its property, operations or
those of any neighbouring property. In addition, it shall report to the Bank
forthwith any notice, order, decree or fine that it may receive or be ordered to
pay with respect to the Environmental Requirements relating to its business or
property.

 

10.3.  

At the request of and in accordance with the conditions set forth by the Bank,
the Borrower shall, at its own cost, provide any information or document which
the Bank may require with respect to its environmental situation, including any
study or report prepared by a firm acceptable to the Bank. In the event that
such studies or reports reveal that any Environmental Requirements are not being
respected, the Borrower shall effect the necessary work to ensure that its
business and property comply with the Environmental Requirements within a period
acceptable to the Bank.

 

10.4.  

The Borrower undertakes to indemnify the Bank for any damage which the Bank may
suffer or any liability which it may incur as a result of any non-compliance
with Environmental Requirements.

 

10.5.  

The provisions, undertakings and indemnification set out in this section shall
survive the satisfaction and release of the security, and payment and
satisfaction of the indebtedness and liability of the Borrower to the Bank
pursuant to the terms hereof.

11.     DEFAULT

11.1.  

Events of Default

        The occurrence of one or more of the following events shall constitute a
default under this Offer:

11.1.1.  

If the Borrower fails to make a payment of principal, interest, fees, incidental
charges or any other amount which may become due hereunder or under any of the
security documents, when they become due and payable;

 

11.1.2.  

If the Borrower and/or the guarantors fail to perform or otherwise breach any
obligation hereunder or pursuant to any of the security documents or any other
related document;

 

11.1.3.  

If the Borrower and/or any guarantor, if applicable, becomes insolvent, bankrupt
or is in the process of winding up, assigns its assets for the benefit of its
creditors, files a proposal or gives notice of its intention to file such
proposal or if a material, adverse change occurs in the financial position or
operations of the Borrower;

 

11.1.4.  

If proceedings are instituted by the Borrower and/or any guarantor, if
applicable, or a third party for the Borrower’s and/or any guarantor’s
dissolution, winding-up or reorganization of its operations or the arrangement
or readjustment of its debts;

 

11.1.5.  

If a creditor, trustee in bankruptcy, sequestrator, receiver or trustee takes
possession of the Borrower’s and/or any guarantor’s assets or, in the opinion of
the Bank, a major portion thereof or if such assets are subject to a prior
notice of the exercise of a hypothecary right or a notice to withdraw
authorization to collect claims or are seized;

 

11.1.6.  

If the Borrower and/or any guarantor is in default under the terms of any other
contracts, agreements or writings with the Bank or any other bank or financial
institution or any other creditor with rights to the assets of the Borrower
and/or any guarantor, as applicable;

 

11.1.7.  

If any representation or warranty made by the Borrower and/or any guarantor
herein or in a security document or any other document furnished to the Bank in
connection herewith proves to be incorrect or erroneous; or

 

11.1.8.  

If the Bank receives from any present or future guarantor a notice proposing to
terminate, limit or otherwise modify such guarantor’s liability hereunder, under
a security document, or under any other related document.

 

11.2.  

Rights and Remedies of the Bank in the Event of Default

        Subject to its other rights and remedies, in the event of default:

11.2.1.  

The Bank may declare due and payable all of the Borrower’s monetary obligations
that have not matured and may claim from the Borrower and/or any guarantor,
without any other notice, the immediate payment of principal, interest, fees and
incidental charges, including all the expenses incurred by the Bank for the
purposes of collecting or protecting the debt, and the execution of any other
obligation of the Borrower and/or any guarantor;

 

11.2.2.  

The Borrower shall lose all rights and privileges hereunder, including, but not
limited to, the right to receive additional advances;

 

11.2.3.  

The Bank may charge the Borrower reasonable fees for analysis, administration
and follow-up and may even incur and pay any reasonable sum for services
rendered (including legal, accounting and any other professional fees for which
services may be required or deemed necessary) in relation to the realization,
sale, transfer, delivery or payment to be made with respect to exercising all
security held by the Bank and may retain such fees and disbursements from the
proceeds of the realization of security;

 

11.2.4.  

Any amount collected or received by the Bank, including the balance of the
proceeds of any security realized, may be retained by the Bank and may, at the
Bank’s option, be applied to any part of the debt owed by the Borrower to the
Bank;

 

11.2.5.  

Any sum incurred and paid by the Bank in order to realize, protect or preserve
any security pledged by the Borrower to the Bank under this agreement or
required by law shall bear interest at the Canadian Prime rate of the Bank, plus
3% annually until said sum is paid;

 

11.2.6.  

The foregoing provisions shall be applied regardless of whether any of the
bearers of bankers’ acceptances, issued under the terms and conditions hereof,
has requested full or partial payment or has requested only partial payment from
the Bank.

 

11.3.  

Waiver, Omission and Cumulative Remedies

 

11.3.1.  

The Bank may set deadlines, take or waive security, accept compromises, grant a
discharge and recognition of cancellation and do business with the Borrower as
it deems appropriate without such action reducing the Borrower’s responsibility
or affecting the rights of the Bank with respect to the security provided
hereunder.

 

11.3.2.  

Any omission on the part of the Bank to notify the Borrower and/or any guarantor
of any case of default under the terms and conditions hereof or to exercise its
rights hereunder shall not be considered a waiver on the part of the Bank of its
right to exercise its recourse in such case of default or to exercise any right.

 

11.3.3.  

Acceptance by the Bank, following a default by the Borrower, of an amount owed
to it, or the exercise by the Bank of any recourse or right shall not prevent
the Bank from exercising any other right or recourse, the rights and recourses
of the Bank being cumulative and non-interchangeable, and in addition to and not
in substitution of, any other right or recourse by the Bank, whether by
agreement or otherwise provided for by law.

12.     SUNDRY

12.1.  

Definitions

        For the purposes hereof, the terms and expressions hereinafter listed
shall be defined as follows:

    “Canadian prime rate” means the annual variable interest rate published by
the Bank from time to time and used by the Bank to determine the interest rates
on commercial loans granted by it in Canadian dollars in Canada.

 

12.2.  

Accounting Terms

 

    Each accounting term used herein shall have the meaning ascribed to it in
accordance with the generally accepted accounting principles of the Canadian
Institute of Chartered Accountants.

 

12.3.  

Currency and Place of Payment

 

    All sums due by the Borrower hereunder must be paid by the Borrower to the
Bank in Canadian dollars.

 

12.4.  

Calculation of Interest and Arrears

 

12.4.1.  

Unless otherwise provided for herein, interest on any amount due hereunder shall
be calculated daily and not in advance on the basis of a 365-day year.

 

12.4.2.  

For the purposes of the Interest Act (Canada) in the case of a leap year, the
annual interest rate corresponding to the interest calculated on the basis of a
365-day year is equal to the interest rate thus calculated multiplied by 366 and
divided by 365.

 

12.4.3.  

Any amount of principal, interest, commission or discount or an amount of any
other nature remaining unpaid at maturity shall bear interest at the rate
provided for herein, it being understood that said interest rate on arrears
shall not exceed the maximum rate provided for by law, if applicable.

 

12.4.4.  

Interest on arrears shall be compounded monthly and payable on demand.

 

12.5.  

Additional Charges

        The Borrower undertakes to pay the Bank the charges below, as determined
by the Bank:

12.5.1.  

In the event that a law, regulation, administrative policy or guideline results
in an increase in the cost of credit for the Bank (particularly as a result of
the imposition of reserves, taxes or requirements with respect to the Bank’s
capital adequacy), the Borrower shall pay this additional cost on demand; and




12.5.2.  

The Borrower shall pay all taxes or additional charges that could result from
the application of the goods and services tax (Canada), the provincial sales tax
(Quebec), or any other similar federal, provincial or municipal law.

 

12.6.  

Assignment

 

    No rights or obligations of the Borrower hereunder and no proceeds of the
loan may be transferred or assigned by the Borrower. Any such transfer or
assignment shall be null and void insofar as the Bank is concerned and shall
render any balance then outstanding on the loan immediately due and payable at
the Bank’s option and release the Bank from any and all obligations of making
any further advances hereunder.

 

12.7.  

Records

 

    The Bank shall keep records evidencing the transactions performed hereunder.
Such records shall be presumed to reflect these transactions and shall
constitute conclusive evidence of the amounts due to the Bank.

 

12.8.  

Account Debits

 

  The Borrower irrevocably authorizes the Bank to debit periodically or from
time to time any bank account it maintains at the Bank in order to pay all or
part of the amounts it may owe to the Bank hereunder.

 

12.9.  

Non-Business Day

 

  If the date provided for an instalment of principal or interest hereunder is
not a business day, such instalment shall be paid on the first business day
thereafter.

 

12.10.  

Final Agreement

 

  Upon its acceptance and execution by the Borrower, this Offer shall constitute
the final agreement between the parties, with the exception of any subsequent
written amendments agreed to by the parties, and shall supersede any other
previous verbal or written agreement between the parties with respect to the
financing provided for herein.

 

  Notwithstanding the foregoing, this Offer does not create novation or an
exception to the mortgages, hypothecs, rights and remedies of the Bank under the
deeds, notes and security documents required hereunder which were signed by the
Borrower or the guarantor prior to the date hereof. The Borrower hereby
acknowledges and declares that the mortgages, hypothecs, rights and remedies of
the Bank under said deeds, notes and security documents have not been amended
and that they secure its obligations hereunder.

 

12.11.  

Other Documents

 

  The Borrower and the guarantors, if applicable, shall do all things and
execute all documents deemed necessary or appropriate by the Bank for the
purposes of giving full force and effect to the terms, conditions, undertakings
and security granted or to be granted hereunder.

 

12.12.  

Joint and Several Liability/Solidarity <

 

  If more than one person is designated as the Borrower or the guarantor, each
such person shall be jointly and severally or solidarily liable for the
obligations set out herein and in the security documents.

 

12.13.  

Validity of Provisions Hereof

 

  Any court decision to the effect that any of the provisions hereof is null or
void in no way affects the remaining provisions hereof or their validity or
executory force.

 

12.14.  

Review

 

  The terms and conditions of the credits granted by the Bank to the Borrower
hereunder are subject to a periodic review, at the Bank’s discretion.

 

12.15.  

Amendments

 

  Any amendment to this Offer or resulting waiver of a right hereunder is
without effect unless it is explicitly stated in a written document signed by
the parties.

 

12.16.  

Copies

 

  This Offer may be signed in an indeterminate number of copies, each of which
is deemed to constitute an original, but all of which constitute a single
document.

13.     ACCESS TO INFORMATION

  The Borrower and the guarantors hereby authorize any personal information
agent, financial institution, creditor, tax authority, employer or any other
person, including any public entity, holding information concerning the Borrower
or its assets, more particularly any financial information or information with
respect to any undertaking or suretyship given by the Borrower, to supply such
information to the Bank in order to verify the accuracy of all information
furnished or to be furnished from time to time to the Bank and to ensure the
solvency of the Borrower at all times.

14.     FEES

        Non-refundable fees of $25,000 shall be payable upon acceptance of this
Offer.

  Notwithstanding the foregoing, during the formal annual review of the
Borrower’s credit(s), the Bank may, subject to the Borrower’s acceptance of the
renewal offer, amend the amount of said fees and apply them retroactively to the
anniversary date of the previous renewal.

 

  Any fees and legal costs incurred in the preparation and registration or
publication of the security documents and any other document related thereto
shall be payable by the Borrower whether or not the financing is completed.

 

  A monthly late fee of $100.00 shall be automatically collected if the interim
financial statements and/or lists of receivables and inventories are not
produced by the prescribed date, i.e., no later than the 20th day of the
following month.

 

  If, during a given month, the Bank temporarily tolerates a deficit in the
security coverage of the Borrower’s advances in the form of accounts receivable
and inventories, such deficit shall be tolerated as an overdraft at a rate of
21%.

 

  Annual review fees shall be collected on the review date for analyzing annual
financial statements and for verifying that the conditions of the authorization
and Offer of Financing are being respected.

15.     GOVERNING LAW

        This Offer shall be construed and governed in accordance with the laws
of the Province of Quebec.

  If this Offer is satisfactory, please indicate your approval by returning to
us the copy attached in this regard, duly signed and initialled on each page,
before 5:00 p.m. on March 31, 2004. After that date, the Bank reserves the right
to cancel or modify this Offer, without notice.

 

        We trust that our financial support will contribute to the success of
your company.

Yours very truly,

NATIONAL BANK OF CANADA

By:                                                                 
                                                                 Manon
Daigneault   Jean-Guy Paris     Account Manager   Senior Manager     (514)
394-6864    

ACCEPTANCE

We declare that we have read this Offer of Financing dated
__________________2004 and we accept the terms, conditions and obligations
hereof.



Executed at _____________________, province of Quebec, this __________ day of
________________, 2004.



    StockerYale Canada Inc.               By:  
                                                                     By:
                                                            Title:
                                                    

COMMITMENT FROM STOCKERYALE

We declare that we have read clause ________ of this Offer of financing and we
accept the terms and conditions.

    StockerYale,  Inc.               By:  
                                                                     By:
                                                            Title:
                                                    

 

Exhibit 10.15(c)  /  STKR
END
2002 FORM 10-K